Citation Nr: 1625537	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-28 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher evaluation than 30 percent for coronary artery disease (CAD), status post coronary artery bypass grafting (CABG).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran raised the issue of TDIU due to service-connected artery disease in his October 2013 Form 9.  Specifically, he reported that his physician recommended that he not work due to his coronary artery disease.  For this reason, the Board finds that the issue of TDIU is before the Board at this time.    

The Veteran requested a hearing before the Board in October 2013, but he withdrew his request though a letter from his representative in May 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

New evidence was obtained by the RO after the RO issued a Supplemental Statement of the Case (SSOC) in January 2016.  Since the time of the issuance of this SSOC, the Veteran was provided a VA examination for his heart disability in April 2016.  The examiner diagnosed the Veteran with coronary artery disease and coronary artery bypass graft.  This examination is highly relevant to his current claim before the Board for a higher evaluation for coronary artery disease, status post CABG, currently evaluated as 30 percent disabling.  The VA examination is not duplicative of evidence previously received or considered in the January 2016 SSOC.  Furthermore, the VA examination report was generated by VA, as opposed to having been submitted by the Veteran.  This is not a case where a waiver of consideration by the RO is appropriate.  No Supplemental Statement of the Case has been issued since January 2016, and the RO has not reviewed this evidence.  For these reasons, the case must be remanded back to the AOJ for review issuance of a new Supplemental Statement the Case.

As noted above, the Veteran is also claiming TDIU due to his service-connected coronary artery disease.  Specifically, in his October 2013 VA Form 9, the Veteran reported that his physician told him to stop working due to his CAD.  While in remand status, the RO should adjudicate this issue, to include a determination of whether referral of extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU. Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.
  
2.  After the above development has been completed, readjudicate the claim for a higher evaluation for CAD in light of all of the evidence of record, including a review of the April 2016 VA examination for heart disability, as well as any evidence added to the record since January 2016.  The RO should also adjudicate the issue of TDIU, to include a determination as to whether referral of extraschedular consideration is warranted.  If the issues remain denied, the Veteran should be provided with an SSOC as to this issue, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




